Citation Nr: 0738157	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-34 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to postoperative residuals of a left knee injury.  

2.  Entitlement to service connection for a left hip disorder 
as secondary to postoperative residuals of a left knee 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1973 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The veteran testified at a personal hearing before the Board 
at the RO in June 2007; the undersigned Veterans Law Judge 
presided.  


FINDINGS OF FACT

1.  The medical evidence does not show that any examiner has 
diagnosed a current back disorder.  The medical evidence does 
not show that any examiner has related any current back 
disorder to the veteran's service-connected left knee 
disability.  

2.  The medical evidence does not show that any examiner has 
diagnosed a current left hip disorder.  The medical evidence 
does not show that any examiner has related any current left 
hip disorder to the veteran's service-connected left knee 
disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a 
back disorder as secondary to the veteran's service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2007).  

2.  The criteria are not met for service connection for a 
left hip disorder as secondary to the veteran's service-
connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The Board observes that service connection has previously 
been established for postoperative residuals of a left knee 
injury.  The veteran has claimed that he has pain in his back 
and can't bend down, and that he has numbness in his left hip 
due to his service-connected left knee disability.  

Review of the veteran's VA clinic records dated from 1998 
through September 2007 shows that the veteran has complained 
of back pain for several years and that VA clinicians have 
prescribed heat, TENS units, a lumbar corset, and physical 
therapy in treatment for those complaints.  However, the 
clinic records do not reflect that any examiner has related 
the veteran's back and hip complaints in any way to his 
service-connected left knee disability.  Further, the record 
does not indicate that any examiner has diagnosed a low back 
or left hip condition.  Finally, a September 2007 VA clinic 
examiner noted that the veteran was very tender to palpation 
over the lumbar spine and that he had greatly decreased range 
of motion of the back in all planes, with inconsistent 
effort; in addition, the strength in both lower extremities 
was slightly decreased, also with inconsistent effort by the 
veteran.  The examiner also listed several clinical findings 
which he said were indicative of a non-organic source for the 
veteran's back complaints.  He did indicate that a recent MRI 
of the veteran's back showed some early, mild degenerative 
changes in the lumbar spine, but that films of the sacroiliac 
joints were reportedly negative.  The examiner also commented 
that the veteran had symptoms of low back pain "that are 
exacerbated by knee pain," but that his "physical exam 
findings for back pain are difficult to assess as he is very 
dramatic in his reactions to exams and he exhibits seven 
positive Waddell's signs."  However, the examiner did not 
assign a diagnosis of any back or hip disorder.  

The Board observes that no examiner has diagnosed any chronic 
back or hip disorder, whether due to the veteran's service-
connected left knee disability or not.  To establish service 
connection, the medical evidence must first document the 
presence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In this regard, the Court has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Because no examiner has diagnosed a current back condition or 
a current left hip condition, then, service connection is not 
established.  

In addition, however, service connection requires medical 
evidence establishing a nexus between a current disability 
and service, or, for service connection on a secondary basis, 
a nexus between a current disability and a service-connected 
disability.  This requirement was stressed to the veteran at 
his personal hearing and he and his representative 
acknowledged that such a medical opinion was lacking.  At 
their request, the Board held the record open for 60 days to 
afford them an opportunity to obtain a written nexus opinion 
and to submit additional treatment records.  Subsequently, 
current VA treatment records were received, but none of those 
records reflects either a diagnosis of a back or hip 
disability.  Nor do the additional records show that any 
physician has indicated that the veteran has a back or left 
hip disorder that is due to or was aggravated by the 
veteran's service-connected left knee disability.  Moreover, 
a specific nexus opinion was not received from any physician.  

In summary, the record does not contain a diagnosis of either 
a current back or a current hip disorder.  Moreover, the 
record does not contain competent medical evidence linking 
any current back or hip disorder to the veteran's service-
connected left knee disability; nor is there medical evidence 
indicating that the service-connected knee disability 
worsened or aggravated a pre-existing back or hip disorder.  

For all the foregoing reasons, the claims for service 
connection for back and left hip disorders must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duty to notify and duty to assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VA has satisfied its duty to notify.  In September 2002, the 
RO notified the veteran of the information required for 
service connection for back and hip disorders.  However, the 
record does not reflect that the veteran has been provided 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  Nevertheless, in 
the July 2004 statement of the case (SOC), the claimant was 
given the text of 38 C.F.R. § 3.159 (2007), concerning the 
respective duties.  Moreover, since the Board is denying both 
of his claims, any notice defect as to those additional 
downstream elements of his claims is moot.  Therefore, the 
veteran is not prejudiced by the Board's consideration of his 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(requiring that the Board explain why it is not prejudicial 
to the veteran to consider evidence in the first instance, 
that is, without the RO having initially considered it).  

Further, there is no prejudice regarding the timing of the 
notifications; the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, including at a Board 
hearing.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A.  In this case, the appellant has not identified any 
additional evidence that is relevant to his claims and, in 
June 2007, he indicated he had no other information or 
evidence to submit.  The veteran has been afforded a VA 
compensation examination in connection with his claims and, 
hence, a further examination is not required.  In addition, 
the record was held open for 60 days following the hearing in 
June 2007 to give the veteran an opportunity to submit 
additional evidence, including a nexus opinion from his 
doctor.  Subsequently, additional VA medical records were 
received, along with a written waiver of initial 
consideration of that evidence by the RO; no medical nexus 
opinion was received, however.  VA has satisfied its 
assistance duties as to the issues decided herein.  For the 
reasons set forth above, and given the facts of this case, no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the claimant.  
Any deficiencies in VA's duties to notify or to assist the 
veteran concerning his claim are harmless.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Service connection for a back disorder as secondary to 
postoperative residuals of a left knee injury is denied.  

Service connection for a left hip disorder as secondary to 
postoperative residuals of a left knee injury is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


